Citation Nr: 1439556	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral plantar fasciitis.  

2.  Entitlement to service connection for psychiatric disorder, to include manic depressive disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION


The Veteran served on active duty from July 1983 to May 1986 and from March 1988 to March 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision issued by the RO.

In an April 2012 statement, the Veteran withdrew his claim for service connection for right knee arthritis; accordingly, this matter is not before the Board.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through February 2013, which have been reviewed by the RO and Board in conjunction with the current appeal.


FINDINGS OF FACT

1. Bilateral plantar fasciitis did not manifest in service and is not attributable to service.

2.  A psychiatric disorder, to include manic depressive disorder, did not manifest in service or for many years thereafter and is not attributable to service.  

3.  A back disorder did not manifest in service or for many years thereafter, and is not attributable to service.


CONCLUSIONS OF LAW

1. Bilateral plantar fasciitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).  

2.   A psychiatric disorder, to include manic depressive disorder, was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

3.  A back disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA,VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  

This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in the July 2010 letter.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records and all of the identified and available post-service VA treatment records.  

In April 2013, the Veteran was afforded an examination to determine the nature and etiology of the claimed bilateral plantar fasciitis.  The examination report reflects that the examiner conducted a complete physical examination and provided a diagnosis and rationale for all opinions expressed. The Board acknowledges that the examiner originally stated in his opinion that the Veteran was not seen for complaints of foot pain in service; however, he later addresses the complaints of foot pain in service and discussed whether the current disability was related to the symptoms in service.  Accordingly, the Board finds that the original notation does not render the opinion inadequate for adjudication purposes.

The Veteran has not been afforded a VA examination with respect to his claims of service connection for psychiatric disorder and back disorder for opinion as to whether these disabilities are related to service.  

For the reasons explained in greater detail herein below, no such examination was required because the evidence does not indicate that the claimed disability, or symptoms thereof, may be associated with the Veteran's service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. 

A VA examination under the standards of McLendon is not warranted in this case.  With respect to the claimed psychiatric disorder and back disability there is no evidence of an indication that the current disability or current symptoms may be related to an in-service event.  

Thus, the Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these claims.  

There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.



II. Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis and psychoses.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.
  
A. Plantar Fasciitis

The Veteran contends that service connection for plantar fasciitis of both feet is warranted.

The Veteran's service treatment records reflect that he was assessed with bilateral pes planus on July 1983 entrance examination.  In October 1985, the Veteran reported pain in the Achilles tendon and left foot brought on by physical activity.  He was assessed with a sprain of the left foot.  Later in October 1985, the Veteran was seen for follow-up regarding the left foot.  He complained of pain in front of the Achilles tendon and indicated that it hurt to walk.  

In December 1985, the Veteran complained of left foot pain for the previous 8 months.  On examination, there was palpable tenderness to the medial malleolus and bilateral pes planus.  An assessment of probable tendonitis and pes planus was indicated.  The Veteran was also seen in podiatry, where he was assessed with pes planus and mild traumatic arthritis of the left ankle.   In March 1986, the Veteran endorsed left foot pain.  He was seen in podiatry and given Ben-Gay and foot wraps with significant relief.  He was assessed with left traumatic arthritis and bilateral pes planus.  

On December 1987 enlistment examination for the Veteran's second period of active duty service, moderate, asymptomatic bilateral pes planus was indicated.  
In June 1990, the Veteran reported pain on the upper part of the foot.  An assessment of pes planus and tendonitis was indicated.  

Following the Veteran's discharge from service, a May 2010 VA treatment report notes that the Veteran complained of painful feet and reported a diagnosis of plantar fasciitis. A diagnosis of flat feet is also indicated in VA outpatient treatment records.

On VA examination in November 2010, the Veteran reported a history of flat feet.  He noted that his feet worsened with military activities.  He complained primarily of a burning and stinging pain on the soles of both feet, left greater than right.  After physical examination, the examiner diagnosed pes planus.  

On VA examination in April 2013, the Veteran reported that he had plantar foot pain and noted that he was diagnosed with plantar fasciitis about 3 years ago.  He stated that, upon awakening in the morning, he experienced a needle-like pain that was relieved by walking.  He denied current treatment, but noted that he tried arch supports for pes planus in service that were too painful to use.  

Objectively, the examiner noted that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or weak foot.  The examiner noted that there was tenderness with palpation to the bilateral feet, primarily at the heels.  

The examiner diagnosed bilateral plantar fasciitis.  After physical examination and review of the claims file, the examiner opined that the Veteran's claimed plantar fasciitis was less likely than not incurred in or caused by the claimed in-service injury or event.

In so finding, the examiner noted that a review of the service treatment records reflected that the Veteran was treated for pain in the Achilles tendon while in service, not foot pain or plantar foot pain.  The Veteran complained of plantar fasciitis of both feet equally.  The examiner found it unlikely that the Veteran's plantar fasciitis of both feet was related to a left foot injury, given that both feet are involved.  Rather, the examiner noted that the Veteran's plantar fasciitis was more likely than not due to his non-service connected pes planus.  Therefore, the examiner concluded that, based on the Veteran's history, a review of the service treatment records, and clinical experience and expertise, the Veteran's plantar fasciitis was less likely than not incurred in or caused by the left foot and heel pain treatment during service.

Upon careful review of the record, the Board finds that service connection for plantar fasciitis must be denied.   Here, the record reflects in-service treatment for pes planus and foot pain, and a current, post-service diagnosis of plantar fasciitis.

However, there is no evidence that the Veteran's plantar fasciitis had its onset in service or are otherwise related to service. While pes planus is indicated in service, plantar fasciitis was not noted.  Moreover, there is no evidence of plantar fasciitis until many years after service, as the first evidence of such complaints is in 2010. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection). See 38 C.F.R. § 3.303(b).

None of the probative evidence supports a finding of a relationship between the Veteran's service and his plantar fasciitis. The only pertinent medical opinion of record is that of the April 2013 VA examiner, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's current plantar fasciitis and his foot symptoms in service. Thus, the only credible, probative opinion of record weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

Moreover, the Veteran has not advanced any specific argument or contention as to why he believes that his plantar fasciitis is related to service.

To the extent that the Veteran has also been diagnosed with bilateral pes planus, this matter has been address in separate rating decisions in which the RO determined that service connection was not warranted for the disability, and this matter is not currently before the Board. Moreover, although the April 2013 VA examiner related the Veteran's plantar fasciitis to his pes planus, the denial of entitlement to service connection for pes planus precludes entitlement to service connection for plantar fasciitis as secondary to pes planus. See 38 C.F.R. § 3.310(a), (b) (providing for service connection for a disability only where such disability is proximately due to, the result of, or aggravated by, a disease or injury that is already service-connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for bilateral plantar fasciitis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Psychiatric Disorder

The Veteran contends that he is entitled to service connection for a psychiatric disorder, claimed as manic depressive disorder.

The Veteran's service treatment records do not indicate any complaint, finding, or diagnosis with respect to a psychiatric disorder.

Following service, a VA hospitalization report from February to April 1996 reflects that the Veteran was admitted on a voluntary basis for detoxification and rehabilitation program from alcohol and drugs, as well as depression.  It was noted that he had been struggling with cocaine and alcohol problems for several years.   He reported that he began to abuse alcohol at the age of 14 and began abusing cocaine after his discharge from service in 1993.  He reported that he was in a private treatment program for one week in 1995, and then went to the Freeman Center for 2 months, but he did not stay sober long.   It was also noted that the Veteran was seen in individual therapy for supportive psychotherapy related to the recent loss of his mother.  He also expressed that he was upset because his wife had filed for divorce.  Discharge diagnoses of adjustment disorder with depressed mood and polysubstance abuse were indicated.  Psychological stressors of the recent death of the Veteran's mother, as well as the divorce, were also noted.

In April 2010, it was noted that the Veteran had not been seen at any VA facility 9 years.  He stated that he had depression with thoughts of suicide and hurting himself or others.  He noted that he had been treated for depression in the past.  He reported that he went to the DePaul Center and then the Freeman Center shortly after the death of his 18 year old daughter.  He stated that he had never been the same since and had always had some depression.  

On April 2010 VA psychology consultation, the Veteran identified concerns involving depression, anxiety, mood swings, and current cocaine and alcohol use.  He indicated that a recent job loss had triggered his most recent symptoms.  He noted a past history of substance abuse treatment in 1996.  An impression of substance abuse mood disorder was noted.

An April 2010 psychiatry initial evaluation note indicates that the Veteran attributed his history of depression to guilt he had about getting a woman pregnant while he had syphilis and the baby's death shortly after birth.  He noted that he had been diagnosed with bipolar disorder in the past.  He reported a past psychiatric history of hospitalization in 1994 and at the VA in 1996.  He had never had ongoing treatment.

After interview, the examiner indicated a diagnosis of depression, cocaine dependence, and alcohol dependence.  He indicated that it was unclear as to how much of the Veteran's depression was related to drug and alcohol use. He also indicated that the Veteran's report of a past diagnosis of bipolar disorder was questionable given that careful questioning failed to yield a symptom history to support the diagnosis.  

On May 2010 biopsychosocial assessment, the Veteran reported that he started drinking alcohol in 1979 and that he continued drinking through service.  He noted that he received a DUI while serving in Germany and was required to take a substance abuse class.  He also noted that he began using marijuana at age 17 but stopped using when he entered service.  He reported that he that he did not use any drugs while in service, but started using drugs again after discharge in 1993, and started smoking crack cocaine because his friends were using that drug.  He indicated that he participated in a substance abuse treatment program in 1994, but relapsed after completing treatment.  With respect to past psychiatric history, the Veteran stated that he was likely depressed as a child due to feeling sad and angry about his parents not being together and his father having a life with his other family who lived nearby.  He reported that his depression worsened through the years with other life stressors, including the death of his daughter in an apartment fire in 1998.  He also stated that his son was burned in trying to rescue his sister.  

The Veteran reported that he served in the military until 1993, and was discharged during a reduction in forces.  He reported no article 15s in service.  Following service he worked driving trucks for about 10 different companies, and noted that he changed jobs frequently due to pay issues.  

After interview and mental status examination, the examiner diagnosed depressive disorder not otherwise specified, alcohol abuse, and cocaine abuse.  Stressors include unemployment, financial concerns, social isolation, and a limited support system.

Continued VA outpatient treatment records reflect diagnosis and treatment of depression.  

In sum, the record clearly establishes that the Veteran had been diagnosed with adjustment disorder and depression. However, there is no evidence that a psychiatric disorder had its onset in service or is otherwise related to service.

Here, the Veteran's service treatment records do not note any complaints or finding with respect to a psychiatric disorder.  Moreover, none of the VA treatment records report indicates a relationship between the Veteran's current psychiatric disorder and service.   The Veteran's depression and adjustment disorder have been linked to various stressors including the deaths of family members and job loss.  When seeking treatment, the Veteran has not reported onset of symptom in service or related to his service experiences; rather, he has indicated that he sought treatment after service unrelated to in-service events.  The medical evidence of record shows no indication that the Veteran has a psychiatric disorder, to include depression, related to service.

Again, the Veteran has not offered any specific argument or contention as to why he believes that service connection for a psychiatric disorder is warranted.

As regards whether service connection is warranted on a presumptive basis, the Board acknowledges the report of treatment for depression and substance abuse issues in 1994, approximately 1 year following discharge.

However, even assuming such treatment occurred within one year of discharge, as noted, the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). See Walker, 708 F.3d at 1331. 

Under 38 C.F.R. § 3.384, psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  In comments accompanying 38 C.F.R. § 3.384, VA decided to exclude major depression from the term "psychosis" because it did not conform to the terminology employed in DSM-IV. See 71 Fed. Reg. 42,758 - 60 (July 28, 2006). As the evidence does not establish treatment for a psychoses within the one-year presumptive period, service connection is not warranted on this basis.

Finally, to the extent that the Veteran has been diagnosed with alcohol and drug dependence, the Board notes that, under 38 C.F.R. § 3.301(c), if disability or death results from the drinking of a beverage to enjoy its intoxicating effects, the disability will be considered the result of the person's willful misconduct for which service connection may not be granted.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a psychiatric disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.
 
C.  Back Disorder

The Veteran likewise contends that he is entitled to service connection for a back disorder.

Service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed back disorder.  No abnormalities were noted on the Veteran's March 1986 discharge examination from his first period of active duty service.  Treatment records from the Veteran's second period of active duty service indicate that he was placed on physical profile for a variety of joint and muscle complaints, but do not discuss a back injury or treatment.  

Following the Veteran's discharge from service, a May 2010 VA treatment report notes that the Veteran complained of multi-joint pain, mainly of the low back, knees, and ankles.  Objectively, there was mild tenderness of the lumbosacral spine, but range of motion and straight leg raise testing were normal.  He was assessed with low back pain and arthralgia.  

In various written statements, the Veteran's friends and coworkers reported that they noticed his difficulties with back pain.

In August 2010, the Veteran reported that he suffered from chronic low back pain that occasionally radiated to both legs.  There was no history of injury to the back.  On examination, the lumbosacral spine was mildly tender, range of motion was slightly limited, and a straight leg raise test was negative. An assessment of low back pain and arthralgia was indicated.  An x-ray revealed an old compression fracture of T12 and secondary degenerative bone spurring of T12 and L1.  An elastic back brace was ordered.

A June 2011 VA outpatient treatment report notes an assessment of low back pain secondary to an old compression fracture with degenerative joint disease.  

Further treatment records showed continued complaints and treatment of low back pain.

Upon careful review of the record, the Board finds that service connection for a back disorder must be denied. The record reflects a remote post-service diagnosis of an old compression fracture of T12 with degenerative joint disease.  

However, there is no evidence that the Veteran's current back disorder had its onset in service or is otherwise related to service.  The service treatment records are silent for back related complaints or diagnoses.

The Veteran has not alleged that he had symptoms of a back disorder in service or until many years thereafter, and the first evidence of a back disorder is in 2010.  See Maxson, 230 F.3d at 1333.  See 38 C.F.R. § 3.303(b).  Moreover, none of the VA treatment records report indicates a relationship between the Veteran's current back disorder and service.  The Veteran has also not advanced any specific contentions as to why he believed that his back disorder is related to service.  Based upon the cumulative record, we conclude that the Veteran's back disorder, currently diagnosed as old compression fracture of T12 with degenerative joint disease were first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a back disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.
  

ORDER

Service connection for bilateral plantar fasciitis is denied.  

Service connection for psychiatric disorder, to include manic depressive disorder is denied.  Service connection for a back disorder is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


